Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Terminal Disclaimer

1.	The terminal disclaimer filed on 01/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,892,833 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Reasons for Allowance


2.    Claims 1-38 cancelled.

3.    Claims 39-76 are allowed over the prior art record.

4.    The following is an examiner’s statement of reasons for allowance:

Dumitriu et al. (U.S. PUB. 2009/0172191) teaches a computer-implemented method routes service requests to services in a service framework provided by a plurality of hosts. The method comprises receiving a service request for a service in the service framework and discovering a plurality of candidate hosts that host the service. The plurality of candidate hosts are a subset of the plurality of hosts. The method further comprises selecting a candidate host from the plurality of candidate hosts based on 

Yang et al. (U.S. PAT. 6,088,333) teaches a cost minimized multicast routing algorithm, that can be used for heterogeneous applications in ATM networks. In routing multipoint information flows over ATM VP/VC networks, the algorithm generates near optimal multicast tree based on the delay requirements of services, link costs and path overlapping effects for resource saving and quality-of-service satisfying purposes. This invention uses the virtual destination node in order to find the multicast route that maximizes the overlapping effects of the path between multiple destinations, thus minimizes the number of links and switches used in the multicast communications. Also, multicast tree branching occurs as near as possible to the destination nodes so that the overlapping effects of the multicast route can effectively reduce the network resource consumption.

Consider claims 39-52, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest an input circuit that receives audio/video (A/V) content from an A/V content provider; an A/V decoder that decodes the A/V content to obtain video data and audio data; an output circuit that outputs the video and audio data to the video sink device; a wireless transceiver that wirelessly communicates information with the one or more short range wireless devices according to a wireless protocol, the information including the audio data; and a controller configured to: obtain calibration information for the one or more short range wireless devices, the calibration information being associated with delays relating to the wireless transceiver transmitting the audio 

Consider claims 53-64, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, using an input circuit, audio/video (A/V) content from an A/V content 5provider; decoding, using an A/V decoder, the A/V content to obtain video data and audio data; outputting, using an output circuit, the video and audio data to the video sink device; wirelessly communicating, using a wireless transceiver, information with the one or more short range wireless devices according to a wireless protocol, the information including the audio data; and using a controller to perform operations including: obtaining calibration information for the one or more short range wireless devices, the calibration information being associated with delays relating to the wireless transceiver transmitting the audio data to the one or more short range wireless devices using the wireless protocol and the one or more short range wireless 

Consider claims 65-76, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest receiving, using an input circuit, audio/video (A/V) content from an A/V content provider; decoding, using an A/V decoder, the A/V content to obtain video data and audio data; outputting, using an output circuit, the video and audio data to the video sink device; wirelessly communicating, using a wireless transceiver, information with the one or more short range wireless devices according to a wireless protocol, the information including the audio data; and using a controller to perform operations including: obtaining calibration information for the one or more short range wireless devices, the calibration information being associated with delays relating to the wireless transceiver transmitting the audio data to the one or more short range wireless devices using the wireless protocol and the one or more short range wireless devices processing the audio data, determining a first delay for outputting the video and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


5.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300

Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649